DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5, 7-13, 15-18 and 20 are presented for examination and allowed.  Claims 6, 14 and 19 have been canceled.

Terminal Disclaimer
The terminal disclaimer filed on 06/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,324,895 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding the argument filed 12/16/2020, claims 1-20 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999). None of Prior arts discloses or suggests the combination of limitations specified in the independent claims 1, 9 and 17.

Dependent claims 2-5, 7-8, 10-13, 15-16, 18 and 20 are incorporate the novel and non-obvious features disclosed above, and therefore also allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                                                                                                                                                                                                                                
/CECILE H VO/Examiner, Art Unit 2153